Citation Nr: 1527014	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-03 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (DM).

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for arthritis, to include degenerative joint disease (DJD), other than of the lumbar spine.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to July 1980 and February 1981 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and an October 2010 rating decision from the VA RO in St. Paul, Minnesota.  The case is currently under the jurisdiction of the St. Paul RO.  The Board remanded the psychiatric claim and deferred adjudication of the remaining claims in January 2015.

In October 2012, the Veteran presented sworn testimony during a video conference hearing in St. Paul, Minnesota, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.  The October 2012 hearing addressed all but the psychiatric claim.  Although the Veteran initially indicated that he wanted a hearing on this issue as well, he withdrew his request for a hearing on this issue in April 2015.

The issues of service connection for arthritis other than of the spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Diabetes mellitus, type II, is not shown in service; and, the preponderance of the evidence fails to establish that Veteran's diagnosed diabetes mellitus, type II, is the result of a disease or injury during his active duty service or a service-connected disability.

2.  The Veteran's currently diagnosed residuals of a subarachnoid hemorrhage are at least as likely as not the result of his service-connected low back disability.

3.  The Veteran's currently diagnosed mood disorder and cognitive disorder are at least as likely as not the result of his now service-connected subarachnoid hemorrhage.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by the Veteran's active duty service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).

2.  Residuals of a subarachnoid hemorrhage were caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

3.  An acquired psychiatric disorder was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

With regard to the neurological and psychiatric claims, these claims are granted herein.  As such, any error related to the VA's duty to notify and assist is moot for these claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the DM claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  July 2009 and August 2010 letters provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection on a direct and secondary basis, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, Social Security Administration (SSA) records, VA treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent a VA general medical examination in January 2012.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board notes that the January 2012 examiner did not address the issue of secondary service connection for DM.  However, there is no indication of any relationship between the Veteran's DM and any of his service-connected disabilities other than his own lay conclusory statements.  No medical professional has suggested such a connection, nor has the Veteran identified any literature or other competent evidence indicating a connection.  In light of the lack of competent evidence indicating a connection, remand for a new medical opinion is not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  Information was also elicited from the Veteran concerning his contentions regarding the nature and etiology of his DM.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); DM is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Diabetes Mellitus

The Veteran's VA treatment records show that he has been diagnosed with DM.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury/service-connected disability and a medical nexus between the current disability and the in-service disease or injury/service-connected disability.  See Shedden, supra; Caluza, supra; Wallin, supra. 

With regard to the direct service connection claim, a review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with any endocrine problems, including DM, during his military service or within a year of discharge.  He does not argue the contrary.  Rather, he believes that his currently diagnosed DM is related to medications taken for neurological condition.  As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to the endocrine system or DM, the direct service connection claim fails on that basis and any discussion of medical nexus is irrelevant.

With regard to the secondary service connection claim, the Veteran is being granted service connection for a neurological condition herein.  However, a current disability and a service-connected disability are not sufficient to grant service connection on a secondary basis.  Such a grant would require competent evidence linking DM to the medications used for his condition.  No such evidence exists in this case.  There is no medical evidence, generally or specific to the Veteran, indicating that neurological medications can cause or aggravate DM.  There is simply no medical evidence to link the Veteran's DM to any of his service-connected or remanded disabilities.  Without such evidence of a medical nexus, service connection also cannot be granted on a secondary basis.

Consideration has been given to the Veteran's contentions that his DM is related to medications used for his now service-connected neurological condition.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of endocrinology.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences symptoms of DM, he is not competent to link those complaints to a particular etiology.  His assertions are therefore not competent evidence of a medical nexus.  

The claim of entitlement to service connection for DM must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Neurological Disorder

Initially, the Board notes that the Veteran has claimed service connection for residuals of a head injury.  However, a review of the Veteran's correspondence and testimony indicates that he is actually claiming service connection for his neurological condition, which he attributes to his inservice head injuries.  Although he has attributed his symptoms to his inservice head injuries, the January 2012 VA examiner diagnosed his neurological symptoms as residuals of a CVA (or subarachnoid hemorrhage).  Thus, the Board will consider whether service connection can be granted for his claimed neurological disability generally, not just as residuals of inservice head injuries.

Treatment records indicate that the Veteran underwent a diagnostic myelogram using contrast dye for his now service-connected low back disability in February 1995.  With 24 hours of this test, he developed severe headaches and an elevated temperature.  Ultimately he was hospitalized for a subarachnoid hemorrhage with paresis, a convulsive disorder, and chemical meningitis.  His condition was thought to be an adverse reaction to the contrast dye used for the myelogram.  As the myelogram was a diagnostic test for the Veteran's low back disability and this low back disability is now service-connected, the neurological condition and impairments resulting from the adverse reaction to the test can be considered service-connected as well.  

In light of the contemporaneous treatment records linking the Veteran's subarachnoid hemorrhage to a test for his service-connected low back disability and lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current neurological condition is related to his service-connected low back disability.  38 C.F.R. §§ 3.303, 3.310 (2014).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for residuals of a subarachnoid hemorrhage is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Psychiatric Disorder

The Veteran was afforded a VA psychiatric examination and opinion in September 2010.  The examiner diagnosed the Veteran with a mood disorder and cognitive disorder.  Relying on the onset of symptoms, he concluded that these disorders were caused by the Veteran's subarachnoid hemorrhage.  As discussed in the section above, the Veteran's subarachnoid hemorrhage has been granted service connection herein. 

In light of the positive VA opinion and lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current psychiatric disorder is related to his now service-connected subarachnoid hemorrhage.  38 C.F.R. §§ 3.303, 3.310 (2014).  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.

Entitlement to service connection for residuals of a subarachnoid hemorrhage is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.


REMAND

With regard to the Veteran's claimed degenerative joint disease, other than of the lumbar spine, a review of the SSA and VA treatment records reveals that the Veteran has been diagnosed with psoriatic and rheumatoid arthritis, specifically affecting the hands and feet.  As the Veteran clarified in March 2011 that he was claiming arthritis of the hands and feet, it appears that he is likely referring to his psoriatic/rheumatoid arthritis.  A review of the service treatment records indicates that he was diagnosed with psoriatic nails in service, a possible early manifestation of psoriatic arthritis.  However, this inservice diagnosis and possible relation to current arthritis has not been previously considered by a VA examiner.  As such, this claim must be remanded for an opinion on the etiology of the Veteran's currently diagnosed psoriatic/rheumatoid arthritis.

With regard to the TDIU claim, the above grants of service connection may affect the resolution of this claim.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above grants of service connection for residuals of a subarachnoid hemorrhage and an acquired psychiatric disorder, including assigning a disability rating and effective date, and then readjudicate the Veteran's claim for TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address his claimed arthritis of the hands and feet.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All appropriate testing should be completed.

The examiner should determine whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed psoriatic/rheumatoid arthritis had its onset in or is otherwise related to his military service.  The examiner should specifically address the diagnosis of psoriatic nails in service, as well as the multiple postservice references to the onset of psoriasis in service.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Provide the Veteran a VA examination that addresses the functional impairment of his service connected disabilities and their effect on his ability to work.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.  All appropriate testing should be completed.

3.  If the Veteran's combined evaluation following the implementation of the grants of service connection for residuals of a subarachnoid hemorrhage and an acquired psychiatric disorder does not meet the schedular criteria for TDIU, refer the TDIU claim to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of the assignment of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  A written decision should be prepared that explains the reasons and bases for the conclusion reached.  

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claims for service connection for arthritis of the hands and feet (claimed as degenerative joint disease) and TDIU, including on an extraschedular basis, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


